Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-6, 8-16, and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as receiving, at an audio receiver of an information handling device, user voice input; identifying, using a processor, a command included in the user voice input, wherein the command comprises at least one deictic word that renders the command ambiguous, wherein the at least one deictic word is a trigger event that prompts the processor to access context data found within the voice input; accessing, based on the trigger event and using the processor, the context data contained within the user voice input 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


	Contextual disambiguation and ASR.

Bangalore; Srinivas et al.	US 8103502 B1	
	Gesture and speech deixis/anaphoric.	

Tickner; Simon et al.	US 8606568 B1		
	Pronoun analysis.

Andrew; Felix Gerard T.I.	US 20070088556 A1	
	ASR commands.
	
Badaskar; Sameer	US 20140081633 A1		
	Voice anaphoric with dates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov